IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



WILL KNEDLIK,                                           No. 71790-1-1

                                                                                       fs3
                                                                                              >o
                     Appellant,                         DIVISION ONE                   C^3




             v.
                                                                                        i

                                                                                             3>-r
SNOHOMISH COUNTY,                                       UNPUBLISHED


                      Respondent.                       FILED: March 9. 2015           UD




       Cox, J. - Under our state constitution, elected officials may be recalled by

"legal voters of the state, or of the political subdivision of the state, from which

[the official] was elected."1 In this case, Will Knedlik, a King County voter,

petitioned to recall the executive of Snohomish County. Because Knedlik is not a

Snohomish County voter, he could not initiate a recall petition for the county

executive. Knedlik also failed to comply with the procedural requirements for

filing a "citizen's action" under RCW 42.17A.765. Thus, the trial court properly

dismissed both of Knedlik's claims. We affirm.

       Knedlik, a King County resident, sued Snohomish County on two causes

of action. Both of Knedlik's claims related to Snohomish County's former

executive, Aaron Reardon. In his first cause of action, Knedlik sought to compel

the County to accept his petition to recall Reardon. Knedlik also brought a




       1 Const, art. I, § 33.
No. 71790-1-1/2



"citizen's action" under RCW 42.17A.765 to compel the County to re-ballot the

election for the Snohomish County executive.

       Knedlik's lawsuit listed several interested parties. It listed Snohomish

County's auditor and county council, a candidate for Snohomish County

executive who had lost to Reardon, the Public Disclosure Commission, and the

Central Puget Sound Regional Transit Authority (Sound Transit).

       The County moved to dismiss under CR 12(b)(6). After a hearing, the trial

court granted the motion, dismissing both of Knedlik's claims without prejudice.

        Knedlik appeals. The County jointly responded to the appeal with

interested parties Reardon and the Snohomish County auditor.

                             DISMISSAL OF CLAIMS


       Knedlik argues that the court erred when it dismissed his claims under CR

12(b)(6). We disagree.

       Under CR 12(b)(6), the court may dismiss claims for "failure to state a

claim upon which relief can be granted." Courts grant motions to dismiss "'only in

the unusual case in which plaintiff includes allegations that show on the face of

the complaint that there is some insuperable bar to relief.'"2

       We review de novo a trial court's ruling to dismiss a claim under CR

12(b)(6).3



       2Kinnev v. Cook. 159 Wash. 2d 837, 842, 154 P.3d 206 (2007) (internal
quotation marks omitted) (quoting Hoffer v. State. 110 Wash. 2d 415, 420, 755 P.2d
781 (1988). reconsidered in part. 113Wn.2d 148(1989)).

       3 Id.
No. 71790-1-1/3



                                    Recall Petition


       Knedlik first argues that the trial court erred by dismissing his claim to

petition for the recall of the Snohomish County Executive. We disagree.

       This court reviews de novo a trial court's decision on a recall petition.4 We

"ascertain whether a recall petition meets the threshold standards necessary to

proceed to the signature gathering phase of the recall process."5

       Under our state constitution, voters may recall elected officials. Article I,

section 33 provides that "[ejvery elective public officer in the state of Washington

expect [sic] judges of courts of record is subject to recall and discharge by the

legal voters of the state, or of the political subdivision of the state, from which he

was elected


       Counties are political subdivisions of the state.6

       The constitution charges the legislature to "pass the necessary laws to

carry out" the recall provision.7 The legislature has done so, and RCW

29A.56.110-140 govern the recall process.

       RCW 29A.56.110 states that "any legal voter of the state or of any political

subdivision thereof may initiate recall proceedings. The supreme court has




       4 In re Recall of Pearsall-Stipek. 141 Wash. 2d 756, 764, 10 P.3d 1034
(2000).

       5ld,

      6 Our Lady of Lourdes Hosp. v. Franklin County. 120 Wash. 2d 439, 456, 842
P.2d 956 (1993).

       7 Const, art I, § 34.
No. 71790-1-1/4



noted that this language allows members of an "officer's constituency" to initiate

proceedings.8

       This interpretation conforms with the constitution's language. The

constitution provides that "the legal voters of the state, or of the political

subdivision of the state, from which he was elected' may recall an official.9

Under the plain meaning of these words, only voters from an official's

constituency may recall the official. Thus, an official from a political subdivision

of the state may be recalled only by voters from that political subdivision.

       Here, Knedlik admits that he is King County voter. There is nothing to

show that he is a legal voter of Snohomish County.

       As just discussed, under the constitution and RCW 29A.56.110, only a

Snohomish County voter may petition for the recall of a Snohomish County

official. Thus, Knedlik may not petition for the recall of the Snohomish County

official. Accordingly, the trial court properly dismissed Knedlik's claim under CR

12(b)(6).

       Knedlik appears to argue that he may petition to recall Reardon because

Reardon served on Sound Transit's board as part of his work as county

executive. Knedlik argues that he lives within Sound Transit's taxing district, and

thus may recall Reardon. But Knedlik does not cite any authority indicating that

this is sufficient to establish that he has standing to bring a recall petition. And




       8 Teaford v. Howard. 104 Wash. 2d 580, 583, 707 P.2d 1327 (1985).

       9 Const, art I, § 33 (emphasis added).
No. 71790-1-1/5



the fact remains that Knedlik is not a member of the constituency that elected

Reardon. Thus, this argument is not persuasive.

                                  Citizen's Action

       Knedlik next argues that the court improperly dismissed his citizen's

action. We again disagree.

       Under our state election laws, a person may bring a "citizen's action" to

enforce certain campaign laws.10 But the person must follow a certain

procedure.11 Under RCW 42.17A.765, the citizen must first notify in writing both

the state attorney general and the local prosecuting attorney "that there is reason

to believe that some provision of [the Campaign Disclosure and Contribution Act]

is being or has been violated."12 If the attorney general and the prosecuting

attorney fail to commence an action with 45 days, then the person may bring a

citizen's action after providing a second notice.13

       Here, Knedlik failed to provide sufficient notice to the attorney general and

the Snohomish County prosecutor. As just explained, Knedlik had to inform the

attorney general that there was reason to believe that Reardon had violated a

provision of the Campaign Disclosure and Contribution Act. But Knedlik provided

only general allegations.




       10RCW42.17A.765(4).

       11 \±

       12 Id

       13 RCW 42.17A.765(4)(a)(i)-(iii).
No. 71790-1-1/6



       His notices stated that re-balloting the election for county executive was

necessary for two reasons:

       (1) extremely egregious and enormously extensive misuse of
       government assets paid for with taxpayer dollars by a nominal
       victor, Aaron Reardon, through his misfeasance in public office (as
       well as by one-or-more other government-funded employees or
       agents), and (2) gross abuse of local, regional and state taxpayers
       (including the undersigned . . .), inter alia.[U]

       These allegations are general and fail to state how Reardon allegedly

violated campaign law. Accordingly, the allegations do not allow the attorney

general and prosecutor to investigate the claims to determine if they are true.

       RCW 42.17A.765 requires that the attorney general and local prosecutor

first receive the opportunity to bring an action.15 But the notice provision loses its

force ifgeneral allegations are sufficient notice. Whenever the attorney general

received a broad allegation, it would be forced to investigate every possible

violation of election law or risk ceding its priority to a citizen's action.

       Accordingly, Knedlik did not provide specific enough notice to the attorney

general and prosecutor. Thus, he did not comply with RCW 42.17A.765. The

court properly dismissed his citizen's action under CR 12(b)(6).

       Knedlik's letters did tell the attorney general and county prosecutor to "feel

free to" contact him if"additional information would be helpful."16 But Knedlik was

required to supply "reason to believe" that Reardon had violated "some provision


       14 Clerk's Papers at 12.

       15RCW42.17A.765(4)

       16 Clerk's Papers at 12.
No. 71790-1-1/7



of [chapter RCW 42.17A]."17 Merely offering to provide further information does

not fulfill the plain language of this requirement. Additionally, nothing in the

record establishes that Knedlik ever supplied further information before filing his

action.


          Knedlik appears to argue that he was not required to provide adequate

notice because the attorney general and the local prosecutor already knew about

Reardon's alleged violations. The statute contains no such exception. For the

reasons already discussed, the statute's procedural requirements were not met.

Thus, this argument is unpersuasive.

                                 MOTION TO STRIKE

          The County moved to strike an appendix to Knedlik's opening brief.

Though we did not consider the appendix, we deny the motion.

          The appendix contains a newspaper article that was not before the trial

court and is not in the record on appeal. But "a motion to strike is typically not

necessary to point out evidence and issues a litigant believes this court should

not consider."18 This principle applies here. Accordingly, we do not address this

matter any further.




          17RCW42.17A.765(4).

       18 Enqstrom v. Goodman. 166 Wash. App. 905, 909 n.2, 271 P.3d 959,
review denied, 175 Wash. 2d 1004, 285 P.3d 884 (2012).
No. 71790-1-1/8



      We affirm the trial court's order dismissing Knedlik's claims.



                                                          4^,J.

WE CONCUR:




                                                              W-Ok